J-S39019-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

JEFFERY GOODWIN

                            Appellant               No. 2155 EDA 2014


                    Appeal from the PCRA Order July 1, 2014
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0527261-1994


BEFORE: BOWES, J., OTT, J., and MUSMANNO, J.

MEMORANDUM BY OTT, J.:                                FILED JULY 28, 2015

       Jeffery Goodwin brings this pro se appeal from the order entered on

July 1, 2014, in the Court of Common Pleas of Philadelphia County, that

dismissed as untimely his third petition filed pursuant to the Post Conviction

Relief Act (PCRA).1 Goodwin contends his petition may be reviewed based

upon the United States Supreme Court’s decision in Miller v. Alabama, 132

S. Ct. 1733 (June 25, 2012). In Miller v. Alabama, the Supreme Court

recognized a constitutional right for juveniles under the age of eighteen,

holding that “mandatory life without parole for those under the age of 18 at

the time of their crimes violates the Eighth Amendment’s prohibition against



____________________________________________


1
    42 Pa.C.S. §§ 9541–9546.
J-S39019-15



‘cruel and unusual punishments.’” 132 S. Ct. at 2460. For the reasons that

follow, we affirm.

      The PCRA court has aptly summarized the facts and procedural history

underlying this appeal:

      [Goodwin] was found guilty after a jury trial of first degree
      murder before the Honorable Judge James A. Lineberger on May
      8, 1997. On the same day, [Goodwin] was sentenced by Judge
      Lineberger to serve a life sentence. After [Goodwin] filed his
      timely appeal, the Superior Court affirmed the judgment of
      sentence on August 4, 1999.       The Supreme Court denied
      allocatur on December 9, 1999. [Commonwealth v. Goodwin,
      745 A.2d 39 (Pa. Super. 1999), appeal denied, 749 A.2d 466
      (Pa. 1999).]

      [Goodwin] filed his first post conviction relief petition through
      private counsel on December 8, 2000. The petition for relief was
      denied on February 19, 2003, after a notice of dismissal under
      criminal Rule 907 was sent by Judge Lineberger advising
      [Goodwin] that his issues were without merit. [Goodwin] filed
      his appeal on March 10, 2003. The Superior Court affirmed the
      lower court’s denial of his PCRA petition on August 16, 2004, and
      denied [Goodwin’s] application for reargument on October 21,
      2004. [Commonwealth v. Goodwin, 863 A.2d 1223 (Pa.
      Super. 2004)]. [Goodwin] filed his second PCRA petition on
      February 18, 2005. The lower court dismissed his second PCRA
      petition on August 2, 2005. No appeal was filed.

      [Goodwin] filed his current post conviction petition on October 17,
      2011.

PCRA Court Opinion, 11/3/2014, at 1-2.

      On November 21, 2011, Goodwin filed a response to the PCRA court’s

Pa.R.Crim.P. 907 notice.   On April 12, 2012, he filed an amended PCRA

petition, and, on April 20, 2014, filed a memorandum of law in support of

the amended petition. The docket reflects that, on August 7, 2012, Goodwin


                                    -2-
J-S39019-15



filed an amended PCRA petition with a “Miller claim.” The PCRA Court

determined that Goodwin’s PCRA petition was untimely filed and he did not

prove that any PCRA exception applied to excuse the late filing. This appeal

followed.2

       “In reviewing the denial of PCRA relief, we examine whether the PCRA

Court’s determinations are supported by the record and are free of legal

error.” Commonwealth v. Taylor, 67 A.3d 1245, 1248 (Pa. 2014)

(quotations and citation omitted), cert. denied, 134 S. Ct. 2695 (2014).

       All PCRA petitions must be filed within one year of the date the

judgment of sentence becomes final, unless the petition alleges, and the

petitioner proves, that one of the three enumerated exceptions to the time

for filing requirement is met. See 42 Pa.C.S. § 9545(b)(1). A judgment is

deemed final “at the conclusion of direct review, including discretionary

review in the Supreme Court of the United States and the Supreme Court of

Pennsylvania, or at the expiration of time for seeking review.” 42 Pa.C.S. §

9545(b)(3). Here, Goodwin’s judgment of sentence became final on March

8, 2000, ninety days after the Pennsylvania Supreme Court denied his

petition for allowance of appeal and no petition for writ of certiorari was filed

in the United States Supreme Court. See U.S. Sup. Ct. Rule 13. Therefore,


____________________________________________


2
 The trial court did not issue an order requiring Goodwin to file a Pa.R.A.P.
1925(b) statement.




                                           -3-
J-S39019-15



the present petition, filed on October 17, 2011 is patently untimely.

Because Goodwin’s petition was untimely, he was required to plead and

prove any of three statutory exceptions to the one-year time bar. See 42

Pa.C.S. § 9545(b)(1)(i)-(iii).

        Here, the only issue addressed by the PCRA court was whether

Goodwin’s petition satisfied the PCRA’s exception for a new constitutional

right of retroactive effect, 42 Pa.C.S. § 9545(b)(1)(iii), 3 based on the United

States Court decisions in Missouri v. Frye, 132 S. Ct. 1399 (2012) and

Lafler v. Cooper, 132 S. Ct. 1376 (2012). The PCRA court concluded that

these cases do not establish a time-bar exception.4

        In this appeal, however, Goodwin does not contest the PCRA court’s

decision with regard to Missouri v. Frye and Lafler v. Cooper. Rather, he

____________________________________________


3
   Section 9545(b)(1)(iii) requires a petitioner to plead and prove “a
constitutional right that was recognized by the Supreme Court of the United
States or the Supreme Court of Pennsylvania after the time period provided
in this section and has been held by that court to apply retroactively.” 42
Pa.C.S. § 9545(b)(1)(iii).
4
    The PCRA court added in a footnote:

        All of the claims made by [Goodwin] have not been addressed as
        they have been previously litigated or waived as “any claim not
        raised in [his] PCRA petition is waived and not cognizable on
        appeal.” See 42 Pa.C.S. 9544(a); Pa.R.A.P. Rule 302 (stating
        “issues not raised in the lower court are waived and cannot be
        raised for the first time on appeal.”).

PCRA Court Opinion, 11/3/2014, at 4.




                                           -4-
J-S39019-15



presents five issues, claiming that he has satisfied Section 9545(b)(1)(iii)

based upon Miller v. Alabama, supra.5            Specifically, Goodwin raises the

following issues in his Statement of Questions Involved:

       A. Did the Common Pleas Court commit an error by not ruling on
          [Goodwin’s] Miller claim?

       B. Does mandatory life-without-parole terms for adults in
          homicide cases violate state & federal equal protection
          clauses, as well as Art. 7 of the Universal Declaration of
          Human Rights?

      C. Does life-without-parole terms for adults in homicide cases
         violate state & federal equal protection clauses, as well as Art.
         7 of the Universal Declaration of Human Rights?

      D. Does mandatory life-without-parole terms for individuals over
         17 violate the 8th Amendment & Art. 5 of the Universal
         Declaration of Human Rights as well as Art. I § 13 of the Pa.
         Constitution?

      E. Should a new trial with a life qualified jury be awarded
         because [Goodwin’s] age changes the possible punishment for
         1st degree murder?

Goodwin’s Brief at 2.

       As already mentioned, the docket reflects that, on August 7, 2012,

Goodwin filed an amended PCRA petition with a “Miller claim.” However,


____________________________________________


5
  We note that Miller v. Alabama, supra, was issued on June 25, 2012,
and that Goodwin’s amended petition based upon that decision was filed on
August 7, 2012. Therefore, Goodwin complied with Section 9545(b)(2)
which requires that “[a]ny petition invoking an exception provided in
paragraph (1) shall be filed within 60 days of the date the claim could have
been presented.” 42 Pa.C.S. § 9545(b)(2) (emphasis supplied).




                                           -5-
J-S39019-15



that amended petition is not part of the certified record, and the PCRA court

did not address this claim. In any event, for the following reasons, no relief

is due.

         First, our Supreme Court has held that the right announced in Miller

v. Alabama, supra, does not apply retroactively. See Commonwealth v.

Cunningham, 81 A.3d 1, 10 (Pa. 2013), cert. denied, 134 S. Ct. 2724

(2014).6 Consequently, a petitioner cannot rely on Miller v. Alabama or 42

Pa.C.S. § 9545(b)(1)(iii) to establish jurisdiction over an untimely PCRA

petition. See Commonwealth v. Seskey, 86 A.3d 237, 243 (Pa. Super.

2014), appeal denied, 101 A.3d 103 (2014).

        Furthermore, Goodwin was 25 years old at the time he committed

the offense,7 and therefore Miller v. Alabama, which applies to “those

under the age of 18 at the time of their crimes,”8 does not benefit Goodwin.

         Finally, none of Goodwin’s remaining Miller v. Alabama-related

claims,    issues    B    through    E,   satisfy   the   requirements   of   Section

9545(b)(1)(iii).    See Commonwealth v. Cintora, 69 A.3d 759, 764 (Pa.

____________________________________________


6
  On March 23, 2015, the Supreme Court granted certiorari in Montgomery
v. Louisiana, 135 S. Ct. 1546 (2015), which again presents the Miller v.
Alabama retroactively question. Nonetheless, until the United States
Supreme Court issues its decision, Cunningham remains the final word on
the issue in Pennsylvania.
7
    See Goodwin’s Brief at 7.
8
    132 S. Ct. at 2460.



                                           -6-
J-S39019-15



Super. 2013), appeal denied, 81 A.3d 75 (Pa. 2013) (holding contention

that Miller v. Alabama applies to persons over 18 whose brains were

immature at the time of the crime does not bring the matter within Section

9545(b)(1)(iii)).

      Therefore, there is no basis upon which to disturb the decision of the

PCRA court that dismissed Goodwin’s third PCRA petition upon the

conclusion that the petition was untimely and Goodwin failed to establish an

applicable exception to the time bar.

      Accordingly, we affirm.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/28/2015




                                    -7-